DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application and claims filed 6/29/2020. Claims 1-20 are pending and have been examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The present application is a continuation of Application No. 15/478,097 filed on 04/03/2017 (subsequently abandoned), which claims priority to Provisional Application No. 62/318,672 filed on 4/05/2016.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: 285-1, 285-2, 287-1, 287-2, 287-n, 280-x, 287-x (see, paragraphs 52-53 and 56-58).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Specification
The disclosure is objected to because of the following informalities:
The description of FIGs. 6 and 7 in paragraphs 52-53 and 56-58 in applicant’s specification mentions reference characters 285-1, 285-2, 287-1, 287-2, 287-n, 280-x, 287-x, which are not shown in Figures 6 or 7, or in other Figures, including FIG. 1. The examiner notes that reference characters 280-1, 280-2, 280-m, 285 and 287 are shown in FIG. 1, but not the aforementioned reference characters. Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Claims 1-8 recite “ computer-readable medium” which there is a lack of antecedent basis for claim terminology. As such the specification needs to be objected to. (See FP 07-44). Par [0030] only recites “computer-readable storage medium” and par [0039] recites “Computer-readable media”. Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
a prediction engine, the prediction engine to:
obtain a candidate dataset … ; identify a first algorithm … ; apply the first algorithm …; evaluate the first predictions … ; store the first results … ; add the first algorithm to an algorithms list; generate a submodular function … ; select a next algorithm … ; apply a next algorithm …; evaluate the next predictions … ; identify an optimum algorithm … ; and generate a report in claim 9; 
 
a model engine to:
obtain another set of algorithms … , obtain a set of benchmark datasets … , apply individual algorithms … , evaluate the benchmark predictions … , and store, as the benchmark data, the benchmark results in claim 10; 

a source engine to obtain … raw data … , convert the raw data into a user dataset, and store the user dataset in claim 17; 

a model server to obtain a set of algorithms … , obtain a set of benchmark datasets … , apply individual algorithms … , evaluate the benchmark predictions … , and store the benchmark results in claim 17; 

a prediction server to: obtain an input dataset; select a first algorithm … ; apply the first algorithm to the input dataset to create a first model … ; evaluate and control storage of results … ; add the first algorithm into a set of tried algorithms; select, via submodular optimization, a next algorithm … , evaluate and control storage of results of applying the next algorithm … , add the next algorithm to the set of tried algorithms; identify an optimum algorithm …; generate a report indicating the optimum algorithm in claim 18; and

a model server to obtain a set of algorithms … , obtain a set of benchmark datasets … , apply individual algorithms of the set of algorithms … , evaluate the benchmark predictions to obtain benchmark results for the individual algorithms, and store the benchmark results in claim 19. 

Regarding independent claim 9 and the above-noted three-prong test, the recited prediction engine is a generic placeholder, to: obtain a candidate dataset … ; identify a first algorithm … ; apply the first algorithm …; evaluate the first predictions … ; store the first results … ; add the first algorithm to an algorithms list; generate a submodular function … ; select a next algorithm … ; apply a next algorithm …; evaluate the next predictions … ; identify an optimum algorithm … ; and generate a report is functional language, and there is no recitation of sufficient structure to perform the obtaining, identifying, applying, evaluating, storing, adding, generating, selecting, applying, and generating. 

Regarding claim 10 and the above-noted three-prong test, the recited model engine is a generic placeholder, to: obtain another set of algorithms … , obtain a set of benchmark datasets … , apply individual algorithms … , evaluate the benchmark predictions … , and store … the benchmark results is functional language, and there is no recitation of sufficient structure to perform the obtaining, applying, evaluating, and storing.

source engine is a generic placeholder, to obtain … raw data … , convert the raw data into a user dataset, and store the user dataset is functional language, and there is no recitation of sufficient structure to perform the obtaining, converting, and storing. Also in claim 17, the recited model server is a generic placeholder, to obtain a set of algorithms … , obtain a set of benchmark datasets … , apply individual algorithms … , evaluate the benchmark predictions … , and store the benchmark results is functional language, and there is no recitation of sufficient structure to perform the obtaining, applying, evaluating, and storing.

Regarding independent claim 18 and the above-noted three-prong test, the recited prediction server is a generic placeholder, to obtain … raw data … , convert the raw data into a user dataset, and store the user dataset is functional language, and there is no recitation of sufficient structure to perform the obtaining, converting, and storing. Also in claim 17, the recited model server is a generic placeholder, to: obtain an input dataset; select a first algorithm … ; apply the first algorithm to the input dataset to create a first model … ; evaluate and control storage of results … ; add the first algorithm into a set of tried algorithms; select, via submodular optimization, a next algorithm … , evaluate and control storage of results of applying the next algorithm … , add the next algorithm to the set of tried algorithms; identify an optimum algorithm …; generate a report indicating the optimum algorithm is functional language, and there is no recitation of sufficient 

Regarding claim 19 and the above-noted three-prong test, the recited model server is a generic placeholder, to obtain a set of algorithms … , obtain a set of benchmark datasets … , apply individual algorithms of the set of algorithms … , evaluate the benchmark predictions to obtain benchmark results for the individual algorithms, and store the benchmark results is functional language, and there is no recitation of sufficient structure to perform the obtaining, applying, evaluating, and storing.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitations:
Regarding the prediction engine recited in claim 9: 
With reference to FIGs. 2 and 6, paragraph 37 recites “processor system 207 may include one or more modules or engines that perform one or more functions as discussed herein, such as … a model engine 245, or a prediction engine 247 … program code for the various engines/modules may be stored in the data storage system 240 and executed by the processor system 207 … each of the engines/modules  (not shown by Figure 2) for the initial algorithm 280-1”. Paragraph 53 further recites “prediction engine 247 may evaluate the predictions 290-1 to obtain results 287-1 (not shown by Figure 2) of the initial algorithm 280-1. At operation 620, the prediction engine 247 may store the results 287-1 and add the initial algorithm 280-1 to the algorithms list 292. At operation 625, the prediction engine 247 may generate a submodular function 290 based on benchmark datasets 282 stored in the benchmark dataset database 220. At operation 630, the prediction engine 247 may identify a next algorithm 280-2 and may apply the next algorithm 280-2 to the candidate dataset 275 to obtain predictions 285-2 of the next algorithm 280-2. At operation 635, the prediction engine 247 may evaluate the predictions 285-2 to obtain results 287-2 of the next algorithm 280-2, and at operation 540, the prediction engine 247 may store the results 287-2 and add the next algorithm 280-2 to the algorithms list.” 

Regarding the model engine recited in claim 10:
With reference to FIG. 2, paragraph 37 recites “the processor system 207 may include one or more modules or engines that perform one or more functions as 

Regarding the source engine recited in claim 17: 
Paragraph 37 recites “processor system 207 may include one or more modules or engines that perform one or more functions as discussed herein, such as a source engine 241 … program code for the various engines/modules may be stored in the data storage system 240 and executed by the processor system 207 … each of the engines/modules may be embodied as an FPGA or as some other dedicated processor circuitry. In other embodiments, the processor system 207 may be implemented as a server system 207 (each with their own processor(s), memory device(s), I/0 interfaces, network interfaces, and configured with suitable program code)”. With reference to FIGs. 2 and 3, paragraph 45 recites “source engine 241 may obtain raw data 215 from a user system 205 or various other sources. At operation 310, the source engine 310 may convert the raw data 215 into a user dataset 270. At operation 315, the source engine 241 may store the user dataset 270 in the user database 235”. Paragraph 46 further recites “source engine 241 may normalize (e.g., index, partition, augment, canonicalize, etc.) the raw data 215 to convert the raw data 215 into the user dataset 270.”

Regarding the model server recited in claims 17 and 19: 
With reference to FIG. 2, paragraphs 40 and 41 recite “selecting, by the model server 245, a first algorithm 280-1 from modeling database 230” and “applying the first algorithm 280-1 to the candidate dataset 275 at the model server 245 and/or the prediction server 247”. With continued reference to FIG. 2, paragraph 43 recites “the servers illustrated (dataset, model, etc.) [i.e., including model server/engine 245 and prediction server/engine 247 shown in FIG. 2] may be implemented as software in one or more computers, again located in computing system 206 or elsewhere”.

Regarding the prediction server recited in independent claim 18:
With reference to FIG. 2, paragraphs 40 and 41 recite “dataset server 243 may store the candidate dataset 275 in the user database 235 or some other data storage device for later retrieval by the model server 245 and/or the prediction server 247” and “applying the first algorithm 280-1 to the candidate dataset 275 at the model server 245 and/or the prediction server 247”. With continued reference to FIG. 2, paragraph 43 recites “the servers illustrated (dataset, model, etc.) [i.e., including model server/engine 245 and prediction server/engine 247 shown in FIG. 2] may be implemented as software in one or more computers, again located in computing system 206 or elsewhere”.

Since claims 9, 10, and 17-19 are interpreted under 35 U.S.C. 112(f), and applicant’s specification describes with reference to the recited prediction engine, model 
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Objections
Claims 1-8 are objected to because of the following informalities: 
cause . Appropriate correction is required.
In the preambles of each of claims 2-3 and 5-8, the recitation of “wherein, in response to execution of the instructions, is to:” is grammatically incorrect and appears to be missing one or more words (see, lines 1-2 of each of claims 2-3 and 5-8). For instance, lines 1-2 of claim 2 recite “The non-transitory computer-readable medium of claim 1, wherein, in response to execution of the instructions, is to:”. As noted above, base claim 1 recites, inter alia, “A non-transitory computer-readable medium including instructions, which when executed by one or more processors of a computing system, causes the computing system to:”. As such, it appears that the preambles of claims 2-3 and 5-8 should refer to the instructions further causing previously-introduced “computing system” of claim 1 to perform the additional operations recited in claims 2-3 and 5-8. Appropriate correction is required.
	Also, claims 2-8, which each depend directly or indirectly from claim 1, are objected to based on their respective dependencies from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Breckenridge et al. (U.S. Patent Application Pub. No. 2012/0191630 A1, hereinafter “Breckenridge”) in view of non-patent literature Kanda et al. ("Selection of algorithms to solve traveling salesman problems using meta-learning." International Journal of Hybrid Intelligent Systems 8.3 (2011): 1-13, hereinafter “Kanda”).

With respect to claim 1, Breckenridge discloses the invention as claimed including a non-transitory computer-readable medium including instructions, which when executed by one or more processors of a computing system, causes the computing system (see, e.g., paragraphs 53 and 98, “Components of … predictive modeling system 206, e.g., … model selection module 210 … can be realized by instructions that upon execution cause one or more computers to carry out the operations … instructions can comprise … executable code, or other instructions stored in a computer readable medium”, “a machine-readable medium that receives machine instructions … provide machine instructions and/or data to a programmable processor”) to: 
identify a set of algorithms (see, e.g., paragraphs 3 and 38-41, “a predictive model repository that includes a first set of trained predictive models”, “multiple predictive models, which can be all or a subset of the available predictive models …[a] given type of predictive model can have more than one training function … multiple different trained predictive models … different types of predictive models that are available” [i.e., identify a set of predictive models/algorithms]);
identify a set of benchmark datasets (see, e.g., paragraphs 3 and 58, “The operations include receiving over a network a series of training data sets for predictive modeling from a client computing system”, “client computing system 202 uploads a series of new training data sets batched together” [i.e., upload/receive/identify series/set of training data sets/benchmark datasets]);
generate a set of predictions by application of individual algorithms of the set of algorithms to individual benchmark datasets of the set of benchmark datasets (see, e.g., paragraphs 3, 34, and 42-44, “The operations further include using the series of training data sets, multiple trained updateable predictive models obtained from the predictive model repository and multiple training functions obtained from the repository of training functions to generate multiple retrained predictive models”, “system 200 can be used in … making predictions”, “cross-validation is used to estimate the effectiveness of each trained predictive model” [i.e., apply individual predictive model algorithms to training data sets/benchmark datasets to generate predictions]);
evaluate the set of predictions to obtain results (see, e.g., paragraphs 3 and 42-44, ”An effectiveness score is generated for each of the retrained predictive models”, “[t]he results from the K rounds can then be averaged, or otherwise combined, to produce a cross-validation score”, “effectiveness of each trained predictive model is estimated by performing cross-validation to generate a cross-validation score that is indicative of the accuracy of the trained predictive model, i.e., the number of exact matches of output data predicted by the trained model when compared to the output data included in the test sub-sample” [i.e., evaluate effectiveness of models to generate/obtain results/validation scores]);
control storage of the results in a benchmark database (see, e.g., paragraphs 75-76, “the effectiveness scores of the trained predictive models already stored in the repository 215”, “the effectiveness scores of all of the models stored in the repository 215 can be compared” [i.e., control storage of models and their results/scores in repository 215]); ...
identify an optimum algorithm, wherein the optimum algorithm is an individual algorithm of the set of algorithms that is closest to fulfilling a predetermined criterion within the set of algorithms (see, e.g., paragraphs 3 and 66-68 “A first trained predictive model is selected from among the multiple trained predictive models included in the predictive model repository and the multiple retrained predictive models based on their respective effectiveness scores” [i.e., effectiveness scores are predetermined criterion], “the effectiveness scores of the available trained predictive models can be compared, and the most effective trained predictive model selected” [i.e., identify most effective/optimum predictive model/algorithm within a set of models/algorithms with best effectiveness score – closest to fulfilling the predetermined criterion]); and
control transmission of a report indicating the optimum algorithm (see, e.g., paragraphs 3, 52-55 and 67, “Access is provided to the first trained predictive model over the network” [i.e., control transmission over the network], “deliver predictive outputs on the client's own computing system or elsewhere … in some implementations, the trained predictive model 218 is provided to a client computing system 202 or elsewhere, and can be used locally by the client entity”, “[r]epresentations of the available predictive models can be displayed, for example, by names listed in a drop down menu or by icons displayed on the web page”, “the most effective trained predictive model selected. The client computing system 202 can receive access to the selected trained predictive model” [i.e., transmit representation/report indicating optimum predictive model 218]). 
generate a submodular function based on the stored results; and
apply the individual algorithms to a candidate dataset.
 In the same field, analogous art Kanda teaches generate a submodular function based on the stored results (see, e.g., page 3, col. 2 - page 4, col. 2 and page 8, col. 1, “construction of the meta-model is carried out in two phases”, “candidate algorithms are applied to the selected problem instances and their performance is estimated” [i.e., generate a set of predictions by applying individual algorithms to individual benchmark datasets and evaluate predictions to estimate/obtain performance results], “[t]he resulting values are used to generate the meta-target variable. The meta-data consists of both the meta-features and meta-target. The second phase is to create the meta-model” [i.e., generate a meta-target variable/submodular function based on resulting values/stored results]); and
apply the individual algorithms to a candidate dataset (see, e.g., page 3, col. 2 and page 8, col 1, “candidate algorithms are applied to the selected problem instances and their performance is estimated … applying ML [machine learning] techniques on the meta-data gathered in the first phase. The meta-model obtained can later be used to predict the relative performance of the candidate algorithms on a new instance and to recommend the most promising algorithm”, “compare multiple algorithms on multiple datasets by using the Friedman test, with a corresponding post-hoc test” [i.e., apply individual ML/machine learning techniques/algorithms to the meta-data/candidate dataset]).


Regarding claim 2, as discussed above, Breckenridge in view of Kanda teaches the computer-readable medium of claim 1.
Breckenridge further discloses add the individual algorithms to a list of algorithms after application the individual algorithms to the candidate dataset (see, e.g., paragraphs 47 and 64-67, “[o]f the multiple trained predictive models that were trained … some or all of them can be stored in the predictive model repository 215”, “the predictive model repository 215 includes multiple trained predictive models that were trained using training data uploaded by the client computing system 202. At least some of the trained predictive models included in the repository 215 are updateable predictive models”), and 
wherein, to identify the optimum algorithm, the computing system, in response to execution of the instructions, is to identify the optimum algorithm from among the individual algorithms in the list of algorithms based on the predetermined criterion (see, e.g., paragraphs 75-78, “A trained predictive model is selected from the multiple trained predictive models based on their respective effectiveness scores. That is, the effectiveness scores of the retrained predictive models and the effectiveness scores of the trained predictive models already stored in the repository 215 can be compared and the most effective model, i.e., a first trained predictive model, selected”).

Regarding claim 3, As discussed above, Breckenridge in view of Kanda teaches the computer-readable medium of claim 2.
Breckenridge further discloses evaluate another set of predictions to obtain other results, wherein the other set of predictions is obtained from the application of the individual algorithms to the candidate dataset (see, e.g., FIGs. 4 and 7 and paragraphs 39-42 and 78-81 “training function is applied to the training data to generate a set of parameters. These parameters form the trained predictive model”, “effectiveness of each of the trained predictive models is estimated (Step 406). For example, a model selection module 210 is operable to estimate the effectiveness of each trained predictive model. In some implementations, cross-validation is used to estimate the effectiveness of each trained predictive model”); and 
control storage of the other results in the benchmark database, and wherein, to identify the optimum algorithm from among the individual algorithms, the computing system, in response to execution of the instructions, is to identify the optimum algorithm from among the individual algorithms in the list of algorithms further based on the stored other results (see, e.g., paragraphs 75-78, “A trained predictive model is selected from the multiple trained predictive models based on their respective effectiveness scores. That is, the effectiveness scores of the retrained predictive models and the effectiveness scores of the trained predictive models already stored in the repository 215 can be compared and the most effective model, i.e., a first trained predictive model, selected” [i.e., stored other results/scores]).

Regarding claim 4, As discussed above, Breckenridge in view of Kanda teaches the computer-readable medium of claim 1.
Breckenridge further discloses wherein to identify the set of datasets, the computing system, in response to execution of the instructions, is to obtain the set of datasets from a benchmark datasets database, and to identify the set of algorithms, the computing system, in response to execution of the instructions, is to obtain the set of algorithms from a modeling algorithms database (see, e.g., FIG. 7 and paragraphs 3, 52-55 and 78-80, “deliver predictive outputs on the client's own computing system or elsewhere … in some implementations, the trained predictive model 218 is provided to a client computing system 202 or elsewhere, and can be used locally by the client entity”, “the trained predictive models from the repository 215 are not actually updated, but rather a new set of trained predictive models are generated using different training data then was used to initially train the models in the repository” 

Regarding claim 5, As discussed above, Breckenridge in view of Kanda teaches the computer-readable medium of claim 1.
Breckenridge further discloses control execution of the individual algorithms using, as an input, data of the individual benchmark datasets (see, e.g., FIG. 8 and paragraphs 89-92, “The set of trained predictive models is stored in the predictive model repository 215. A series of new training data sets are received”, “first condition that can trigger can update of updateable trained predictive models can be selected to accommodate various considerations”, “[w]hen the first condition is satisfied, an update of the updateable trained predictive models stored in the repository 215 is triggered”), and 
wherein the set of predictions comprises an output of the execution of the individual algorithms with the data of the individual datasets as the input (see, e.g., FIG. 8 and 94-95, “When a second condition is satisfied (‘yes’ branch of box 814), then an ‘update’ of all the trained predictive models stored in the predictive model repository 215 occurs.”).

Regarding claim 6, as discussed above, Breckenridge in view of Kanda teaches the computer-readable medium of claim 1.
Breckenridge further discloses control performance of a holdout procedure using the set of predictions (see, e.g., FIG. 6 and paragraphs 71-73, “When a first  or control performance of a two-fold cross-validation procedure using the set of predictions (see, e.g., paragraph 46, “if k-fold cross-validation was used to estimate the effectiveness of the trained model, then the model was not trained with all of the training data at one time, but rather only K-1 partitions of the training data.”).

 Regarding claim 7, as discussed above, Breckenridge in view of Kanda teaches the computer-readable medium of claim 1.
Breckenridge further discloses control storage, in the benchmark database, of identifiers of the individual algorithms and identifiers of the benchmark datasets in association with the individual algorithms (see, e.g., FIG. 4 and paragraphs 43 and 46-47, “each trained predictive model is estimated by performing cross-validation to generate a cross-validation score that is indicative of the accuracy of the trained predictive model”, “each trained model is assigned a score that represents the effectiveness of the trained model”, “[o]f the multiple trained predictive models that were trained … some or all of them can be stored in the predictive model repository 215. Each trained predictive model can be associated with its respective effectiveness score”). 


Breckenridge further discloses control execution of the individual algorithms using, as an input, data of the candidate dataset (see, e.g., FIG. 8 and paragraphs 89-92 and 94-95, “The set of trained predictive models is stored in the predictive model repository 215. A series of new training data sets are received”, “first condition that can trigger can update of updateable trained predictive models can be selected to accommodate various considerations”, “[w]hen the first condition is satisfied, an update of the updateable trained predictive models stored in the repository 215 is triggered”, “[w]hen a second condition is satisfied (‘yes’ branch of box 814), then an ‘update’ of all the trained predictive models stored in the predictive model repository 215 occurs.”); and 
control storage of an output of the execution of the individual algorithms with the data of the candidate dataset as the input (see, e.g., FIGs. 4 and 8 and paragraphs 46-47 and 89-92, “if necessary, the selected predictive model is fully trained using the training data” [i.e., execute algorithms with training data/candidate dataset as input], “[w]hen the first condition is satisfied, an update of the updateable trained predictive models stored in the repository 215 is triggered”). 

With respect to independent claim 9, Breckenridge discloses the invention as claimed including a computing system (see, e.g., FIGs. 1-2 and paragraphs 24 and 28, “system 100 described here allows training data 106a to be uploaded from the client computing system 104a to the predictive modeling server system 109”, “system 200 is comprising:
one or more processors to implement a prediction engine (as indicated above, “a prediction engine” has been interpreted as a combination of software (i.e., a set of instructions, one or more functions) and hardware), the prediction engine (see, e.g., paragraphs 97-98, “a programmable system including at least one programmable processor”, “provide machine instructions and/or data to a programmable processor”) to: 
obtain a candidate dataset from a user database (see, e.g., paragraphs 3, 35, 52-55, and 58, “The operations include receiving over a network a series of training data sets for predictive modeling from a client computing system”, “predictive modeling server system 206 can include a data store, e.g., the training data repository 214, operable to store the received training data” “client computing system 202 uploads a series of new training data sets batched together” [i.e., obtain/receive series of training data sets from a data repository 214/database]);
identify a first algorithm from a set of algorithms (see, e.g., paragraphs 3, 9, and 38-41, “a predictive model repository that includes a first set of trained predictive models”, “data identifying the first trained predictive model, and a request for a predictive output; and generating the predictive output using the first predictive model and the input data”, “multiple predictive models, which can be all or a subset of the available predictive models …[a] given type of predictive model can have more than one training function … multiple different trained predictive models … different types of ;
apply the first algorithm to the candidate dataset to obtain first predictions (see, e.g., paragraphs 3, 9, 34, and 42-44, “using the series of training data sets, multiple trained updateable predictive models obtained from the predictive model repository and multiple training functions obtained from the repository of training functions to generate multiple retrained predictive models”, “data identifying the first trained predictive model, and a request for a predictive output; and generating the predictive output using the first predictive model and the input data”, “system 200 can be used in … making predictions”, “cross-validation is used to estimate the effectiveness of each trained predictive model” [i.e., apply first predictive model/algorithm to candidate training data set/dataset to generate/obtain predictions]);
evaluate the first predictions to obtain first results (see, e.g., paragraphs 3 and 42-44, ”An effectiveness score is generated for each of the retrained predictive models”, “[t]he results from the K rounds can then be averaged, or otherwise combined, to produce a cross-validation score”, “effectiveness of each trained predictive model is estimated by performing cross-validation to generate a cross-validation score that is indicative of the accuracy of the trained predictive model, i.e., the number of exact matches of output data predicted by the trained model when compared to the output data included in the test sub-sample” [i.e., evaluate effectiveness of models to generate/obtain results/validation scores]);
store the first results in a database (see, e.g., paragraphs 75-76, “the effectiveness scores of the trained predictive models already stored in the repository ;
add the first algorithm to an algorithms list (see, e.g., paragraphs 43 and 46-47, “each trained predictive model is estimated by performing cross-validation to generate a cross-validation score that is indicative of the accuracy of the trained predictive model”, “each trained model is assigned a score that represents the effectiveness of the trained model”, “[o]f the multiple trained predictive models that were trained … some or all of them can be stored in the predictive model repository 215. Each trained predictive model can be associated with its respective effectiveness score”); …
identify an optimum algorithm from the algorithms list, wherein the optimum algorithm is an individual algorithm of the algorithms list that is closer to fulfilling a predetermined criterion than other algorithms of the algorithms list (see, e.g., paragraphs 3 and 66-68, “A first trained predictive model is selected from among the multiple trained predictive models included in the predictive model repository and the multiple retrained predictive models based on their respective effectiveness scores” [i.e., effectiveness scores are predetermined criterion], “the effectiveness scores of the available trained predictive models can be compared, and the most effective trained predictive model selected” [i.e., identify most effective/optimum predictive model/algorithm within a set of models/algorithms with best effectiveness score – closer to fulfilling the predetermined criterion than the other models/algorithms]); and
generate a report indicating the optimum algorithm (see, e.g., paragraphs 3, 52-55 and 67, “Access is provided to the first trained predictive model over the network” ; and
a network interface to transmit the report to a user system (see, e.g., paragraphs 67 and 100-101, “the most effective trained predictive model selected. The client computing system 202 can receive access to the selected trained predictive model” [i.e., transmit report to user system/client computing system 202”, “components of the system may be interconnected by any form or medium of digital data communication (e.g., a communication network) … client and server are generally remote from each other and typically interact through a communication network” [i.e., network interface]).
Although Breckenridge substantially discloses the claimed invention, Breckenridge is not relied on for explicitly disclosing generate a submodular function based on the stored benchmark data; 
for each algorithm in the set of algorithms,
select a next algorithm from the set of algorithms based on the submodular function, and
apply the next algorithm to the candidate dataset to obtain next predictions.
In the same field, analogous art Kanda teaches generate a submodular function based on a benchmark dataset database (see, e.g., FIG. 1 – depicting “Algorithms Performance” data stored in the “Meta-knowledge” datastore/database [i.e., benchmark/performance data in a benchmark database] and page 3, col. 2 - page 4, col. 2 and page 8, col. 1, “construction of the meta-model is carried out in two phases”, “candidate algorithms are applied to the selected problem instances and their performance is estimated” [i.e., generate a set of predictions by applying individual algorithms to benchmark data and evaluate predictions to estimate/obtain performance results], “[t]he resulting values are used to generate the meta-target variable. The meta-data consists of both the meta-features and meta-target. The second phase is to create the meta-model” [i.e., generate a meta-target variable/submodular function based on resulting values/stored results]); 
for each algorithm in the set of algorithms, select a next algorithm from the set of algorithms based on the submodular function, and apply the next algorithm to the candidate dataset to obtain next predictions (see, e.g., page 3, col. 2, page 6, cols. 1-2, and page 8, col 1, “candidate algorithms are applied to the selected problem instances and their performance is estimated”, “applying ML [machine learning] techniques on the meta-data gathered in the first phase. The meta-model obtained can later be used to predict the relative performance of the candidate algorithms on a new instance and to recommend the most promising algorithm” [i.e., apply next ML techniques/algorithms to the meta-data/candidate dataset to obtain next predictions], .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breckenridge to incorporate the teachings of Kanda to provide a technique for training a learning model in order to produce a learned model that uses a meta-learning-based approach to choose an algorithm that will likely provide the best performance (i.e., identify an optimum algorithm) (See, e.g., Kanda, Abstract, page 1). Doing so would have allowed Breckenridge to use Kanda’s technique and learned model to predict the best algorithm and to be able to test and select a ML (machine learning) model that selects a best algorithm for a given problem with greater speed and reduced computational cost, as suggested by Kanda (See, e.g., Kanda, Abstract, page 1, Section 1, page 2, col. 1, and Section 3, page 3, col. 1). 

Regarding claim 10, as discussed above, as discussed above, Breckenridge in view of Kanda teaches the system of claim 9.
Breckenridge further discloses the one or more processors to implement a model engine (as indicated above, “a model engine” has been interpreted as a to:
obtain another set of algorithms from a modeling algorithms database (see, e.g., FIGs. 4 and 7 and paragraphs 39-42 and 78-81 “training function is applied to the training data to generate a set of parameters. These parameters form the trained predictive model”, “effectiveness of each of the trained predictive models is estimated (Step 406). For example, a model selection module 210 is operable to estimate the effectiveness of each trained predictive model. In some implementations, cross-validation is used to estimate the effectiveness of each trained predictive model”),
obtain a set of benchmark datasets from the benchmark dataset database and apply individual algorithms of the set of algorithms to individual benchmark datasets of the set of benchmark datasets to obtain benchmark predictions for the individual algorithms (see, e.g., paragraphs 75-78, “A trained predictive model is selected from the multiple trained predictive models based on their respective effectiveness scores. That is, the effectiveness scores of the retrained predictive models and the effectiveness scores of the trained predictive models already stored in the repository 215 can be compared and the most effective model, i.e., a first trained predictive model, selected” [i.e., obtain benchmark predictions for models/algorithms]), 
evaluate the benchmark predictions to obtain benchmark results for the individual algorithms, and store, as the benchmark data, the benchmark results in a benchmark database, wherein the prediction engine is to obtain the set of algorithms from the benchmark database based on the benchmark results (see, e.g., FIG. 4 and paragraphs 3, 39-42 and 52-55, “training function is applied to the 

Regarding claim 11, as discussed above, Breckenridge in view of Kanda teaches the system of claim 10.
Breckenridge further discloses execute the individual algorithms using data of the individual benchmark datasets as an input to the individual algorithms, and wherein the benchmark predictions comprise an output of the execution of the individual algorithms (see, e.g., FIGs. 7-8 and paragraphs 3, 52-55, 78-80 and 89-92, “The operations further include using the series of training data sets, multiple trained updateable predictive models obtained from the predictive model repository and multiple training functions obtained from the repository of training functions to generate multiple retrained predictive models”, “the trained predictive models from the repository 215 are not actually updated, but rather a new set of trained predictive models are generated using different training data then was used to initially train the models in the repository”, “[t]he set of trained predictive models is stored in the predictive model repository 215. A series of new training data sets are received”, “first condition that can trigger can update of updateable trained predictive models can be selected to accommodate various considerations”).


Breckenridge further discloses wherein, to evaluate the benchmark predictions, the model engine is to:
perform a holdout procedure using the set of predictions (see, e.g., FIG. 6 and paragraphs 71-73, “When a first condition is satisfied (‘yes’ branch of box 606), then an update of updateable trained predictive models stored in the predictive model repository 215 occurs. Until the first condition is satisfied (‘no’ branch of box 606), access can continue to be provided to the initial trained predictive model (i.e., box 602) and new training data can continue to be received and added to the training data queue 213 (i.e., box 604)”)]; or
perform a two-fold cross-validation procedure using the benchmark predictions (see, e.g., paragraph 46, “if k-fold cross-validation was used to estimate the effectiveness of the trained model, then the model was not trained with all of the training data at one time, but rather only K-1 partitions of the training data.”). 

Regarding claim 13, as discussed above, Breckenridge in view of Kanda teaches the system of claim 10.
Breckenridge further discloses wherein, to store the benchmark results, the model engine is to:
store, in the benchmark database, identifiers of the individual algorithms and identifiers of the benchmark datasets in association with the individual algorithms and the benchmark results (see, e.g., FIG. 4 and paragraphs 43 and 46-.

Regarding claim 14, as discussed above, Breckenridge in view of Kanda teaches the system of claim 9.
Breckenridge further discloses wherein, to apply the first algorithm to the candidate dataset, the prediction engine is to:
execute the first algorithm using candidate data of the candidate dataset as an input to the first algorithm, and wherein the first predictions comprise an output of the execution of the first algorithm (see, e.g., FIGs. 4 and 8 and paragraphs 34, 46-47 and 89-92, “system 200 can be used in … making predictions” [i.e., predictions are output of execution of predictive model/algorithm], “if necessary, the selected predictive model is fully trained using the training data” [i.e., execute first algorithm using training data/candidate dataset as input], “[w]hen the first condition is satisfied, an update of the updateable trained predictive models stored in the repository 215 is triggered”). 


Breckenridge further discloses wherein, to apply the next algorithm to the candidate dataset, the prediction engine is to:
execute the next algorithm using candidate data of the candidate dataset as an input to the next algorithm, and wherein the next predictions comprise an output of the execution of the next algorithm (see, e.g., paragraphs 34, 46-47 and 89-92, “system 200 can be used in … making predictions” [i.e., predictions are output of execution of next predictive model/algorithm], “if necessary, the selected predictive model is fully trained using the training data” [i.e., execute next algorithm using training data/candidate dataset as input], “[w]hen the first condition is satisfied, an update of the updateable trained predictive models stored in the repository 215 is triggered”). 

Regarding claim 16, as discussed above, Breckenridge in view of Kanda teaches the system of claim 9.
Breckenridge further discloses wherein, to evaluate the first predictions or to evaluate the next predictions, the prediction engine is to:
perform a holdout procedure using the first predictions or the next predictions (see, e.g., FIG. 6 and paragraphs 71-73, “When a first condition is satisfied (‘yes’ branch of box 606), then an update of updateable trained predictive models stored in the predictive model repository 215 occurs. Until the first condition is satisfied (‘no’ branch of box 606), access can continue to be provided to the initial trained predictive ; or
perform a two-fold cross-validation procedure using the first predictions or the next predictions (see, e.g., paragraph 46, “if k-fold cross-validation was used to estimate the effectiveness of the trained model, then the model was not trained with all of the training data at one time, but rather only K-1 partitions of the training data.”).

Regarding claim 17, as discussed above, Breckenridge in view of Kanda teaches the system of claim 10.
Breckenridge further discloses the one or more processors to implement a source engine (as indicated above, “a source engine” have been interpreted as a combination of software (i.e., a set of instructions, one or more functions) and hardware) to obtain from the user system, raw data or an indication of a location from which the raw data is to be obtained, convert the raw data into a user dataset, and store the user dataset in the user database (see, e.g., FIG. 8 and paragraphs 89-92 and 94-95, “The set of trained predictive models is stored in the predictive model repository 215. A series of new training data sets are received” [i.e., new training data including raw data], “first condition that can trigger can update of updateable trained predictive models can be selected to accommodate various considerations”, “[w]hen the first condition is satisfied, an update of the updateable trained predictive models stored in the repository 215 is triggered”, “[w]hen a second condition is satisfied (‘yes’ branch of box 814), then an ‘update’ of all the trained predictive models stored in the predictive ; and
one or more processors to implement a model server (as indicated above, “a model server” has been interpreted as a combination of software (i.e., a set of instructions, one or more functions) and hardware) to obtain a set of benchmark datasets from the benchmark dataset database, apply individual algorithms of the set of algorithms to individual benchmark datasets of the set of benchmark datasets to obtain benchmark predictions for the individual algorithms, evaluate the benchmark predictions to obtain benchmark results for the individual algorithms, and store the benchmark results in a benchmark database (see, e.g., FIGs. 4 and 8 and paragraphs 34, 46-47 and 89-92, “system 200 can be used in … making predictions” [i.e., benchmark predictions are output of execution of predictive model/algorithm], “if necessary, the selected predictive model is fully trained using the training data” [i.e., apply individual algorithms/predictive modes of the set of algorithms to individual benchmark datasets/training data of the set of benchmark datasets], “[w]hen the first condition is satisfied, an update of the updateable trained predictive models stored in the repository 215 is triggered” [i.e., store the benchmark results in repository 215/a benchmark database]). 

With respect to independent claim 18, Breckenridge discloses the invention as claimed including a computing system comprising: a prediction server (as indicated above, “a prediction server” has been interpreted as a combination of software (i.e., a set of instructions, one or more functions) and hardware) (see, e.g., FIGs. 1-2 and to: 
obtain an input dataset (see, e.g., paragraphs 3, 35, 52-55, and 58, “The operations include receiving over a network a series of training data sets for predictive modeling from a client computing system”, “predictive modeling server system 206 can include a data store, e.g., the training data repository 214, operable to store the received training data” “client computing system 202 uploads a series of new training data sets batched together” [i.e., obtain/receive input training data set]);
select a first algorithm from a set of algorithms (see, e.g., paragraphs 3, 9, and 38-41, “a predictive model repository that includes a first set of trained predictive models”, “data identifying the first trained predictive model, and a request for a predictive output; and generating the predictive output using the first predictive model and the input data”, “multiple predictive models, which can be all or a subset of the available predictive models …[a] given type of predictive model can have more than one training function … multiple different trained predictive models … different types of predictive models that are available” [i.e., select a first model/algorithm from a set of predictive models/algorithms]);
apply the first algorithm to the input dataset to create a first model of the input dataset (see, e.g., paragraphs 3 and 9, “using the series of training data sets, 
evaluate and control storage of results of applying the first algorithm to the input dataset (see, e.g., paragraphs 3, 42-44 and 75-76, ”An effectiveness score is generated for each of the retrained predictive models”, “[t]he results from the K rounds can then be averaged, or otherwise combined, to produce a cross-validation score”, “effectiveness of each trained predictive model is estimated by performing cross-validation to generate a cross-validation score that is indicative of the accuracy of the trained predictive model, i.e., the number of exact matches of output data predicted by the trained model when compared to the output data included in the test sub-sample” [i.e., evaluate effectiveness of models to generate/obtain results/validation scores], “the effectiveness scores of the trained predictive models already stored in the repository 215”, “the effectiveness scores of all of the models stored in the repository 215 can be compared” [i.e., control storage of models and their results/scores in repository 215]);
add the first algorithm into a set of tried algorithms (see, e.g., paragraphs 43 and 46-47, “each trained predictive model is estimated by performing cross-validation to generate a cross-validation score that is indicative of the accuracy of the trained predictive model”, “each trained model is assigned a score that represents the effectiveness of the trained model”, “[o]f the multiple trained predictive models that were 
identify an optimum algorithm from the algorithms list, wherein the optimum algorithm is an individual algorithm of the algorithms list that is closer to fulfilling a predetermined criterion than other algorithms of the algorithms list (see, e.g., paragraphs 3 and 66-68, “A first trained predictive model is selected from among the multiple trained predictive models included in the predictive model repository and the multiple retrained predictive models based on their respective effectiveness scores” [i.e., effectiveness scores are predetermined criterion], “the effectiveness scores of the available trained predictive models can be compared, and the most effective trained predictive model selected” [i.e., identify most effective/optimum predictive model/algorithm within a set of models/algorithms with best effectiveness score – closer to fulfilling the predetermined criterion than the other models/algorithms]); 
generate a report indicating the optimum algorithm (see, e.g., paragraphs 3, 52-55 and 67, “deliver predictive outputs on the client's own computing system or elsewhere … in some implementations, the trained predictive model 218 is provided to a client computing system 202 or elsewhere, and can be used locally by the client entity”, “the most effective trained predictive model selected. The client computing system 202 can receive access to the selected trained predictive model” [i.e., transmit representation/report indicating optimum predictive model 218]); and
an application server to implement a user interface, the application server to obtain the report, and transmit the report to the user system (see, e.g., paragraphs 3, 52-55 and 100, “Access is provided to the first trained predictive model over the network” [i.e., transmit report], “deliver predictive outputs on the client's own computing system or elsewhere. Accordingly, in some implementations, the trained predictive model 218 is provided to a client computing system 202 or elsewhere, and can be used locally by the client entity” [i.e., to the user system/client computing system 202], “the predictive modeling server system 206 provides a web-based service”, “[r]epresentations of the available predictive models can be displayed, for example, by names listed in a drop down menu or by icons displayed on the web page”, “a computing system that includes … an application server … includes a front end component (e.g., a client computer having a graphical user interface or a Web browser through which a user may interact with an implementation of the systems and techniques described here [i.e., an application server to implement a user interface, obtain the report]).
Although Breckenridge substantially discloses the claimed invention, Breckenridge is not relied on for explicitly disclosing for each algorithm in the set of algorithms other than the first algorithm and until a termination condition is met:
select, via submodular optimization, a next algorithm of the set of algorithms to apply to the input dataset based accessed historical performance data in a benchmark database and the set of tried algorithms, 
evaluate and control storage of results of applying the next algorithm to the input dataset, and
add the next algorithm to the set of tried algorithms.
In the same field, analogous art Kanda teaches for each algorithm in the set of algorithms other than the first algorithm and until a termination condition is met: 
select, via submodular optimization, a next algorithm of the set of algorithms to apply to the input dataset based on accessed historical performance data in a benchmark database and the set of tried algorithms (see, e.g., FIG. 1 – depicting “Algorithms Performance” data stored in the “Meta-knowledge” datastore/database [i.e., historical performance data stored in a benchmark database] and page 3, col. 2, page 6, cols. 1-2, and page 8, col 1, “construction of the meta-model is carried out in two phases”, “candidate algorithms are applied to the selected problem instances and their performance is estimated”, “applying ML [machine learning] techniques on the meta-data gathered in the first phase. The meta-model obtained can later be used to predict the relative performance of the candidate algorithms on a new instance and to recommend the most promising algorithm” [i.e., apply a next ML technique/algorithm to the input meta-data/dataset based on accessed performance data in a performance/benchmark database], “[t]he target variable of the meta-data is based on the performance of the meta-heuristics … meta-learning approach to choose a meta-heuristic for the TSP [traveling salesman problem], we decided to work with smaller instances, either generated synthetically or obtained by selecting sub-problems of real TSP instances” [i.e., select a next algorithm from algorithms], “compare multiple algorithms on multiple datasets by using the Friedman test, with a corresponding post-hoc test”),
evaluate and control storage of results of applying the next algorithm to the input dataset (see, e.g., page 3, col. 2 and page 8, col 1, “candidate algorithms are applied to the selected problem instances and their performance is estimated … applying ML [machine learning] techniques on the meta-data gathered in the first phase. The meta-model obtained can later be used to predict the relative performance of the candidate algorithms on a new instance and to recommend the most promising algorithm”, “compare multiple algorithms on multiple datasets by using the Friedman test, with a corresponding post-hoc test” [i.e., evaluate and store results of applying next ML technique/algorithm to the input meta-data/dataset]), and
add the next algorithm to the set of tried algorithms (see, e.g., page 3, col. 2 and page 6, cols. 1-2, “applying ML techniques on the meta-data gathered in the first phase. The meta-model obtained can later be used to predict the relative performance of the candidate algorithms on a new instance and to recommend the most promising algorithm”, “instances were characterized by fitness-distance metrics” [i.e., the next algorithm is characterized as a tried algorithm in set of tried algorithms]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breckenridge to incorporate the teachings of Kanda to provide a technique for training a learning model in order to produce a learned model that uses a meta-learning-based approach to choose an algorithm that will likely provide the best performance (i.e., identify an optimum algorithm) (See, e.g., Kanda, Abstract, page 1). Doing so would have allowed Breckenridge to use Kanda’s technique and learned model to predict the best algorithm and to be able to test and select a ML (machine learning) model that selects a best 

Regarding claim 19, as discussed above, Breckenridge in view of Kanda teaches the system of claim 18.
Breckenridge further discloses a model server (as indicated above, “a model server” has been interpreted as a combination of software (i.e., a set of instructions, one or more functions) to obtain a set of algorithms from a modeling algorithms database, obtain a set of benchmark datasets from the benchmark dataset database, apply individual algorithms of the set of algorithms to individual benchmark datasets of the set of benchmark datasets to obtain benchmark predictions for the individual algorithms, evaluate the benchmark predictions to obtain benchmark results for the individual algorithms, and store the benchmark results in a benchmark database (see, e.g., FIGs. 4 and 8 and paragraphs 34, 46-47, 89-92 and 94-95, “system 200 can be used in … making predictions” [i.e., benchmark predictions are output of execution of predictive model/algorithm], “if necessary, the selected predictive model is fully trained using the training data” [i.e., apply individual algorithms/predictive modes of the set of algorithms to individual benchmark datasets/training data of the set of benchmark datasets], “[w]hen the first condition is satisfied, an update of the updateable trained predictive models stored in the repository 215 is triggered”, “[w]hen a second condition is satisfied (‘yes’ branch of box 814), then an ‘update’ of all the trained predictive models stored in the predictive model repository .

Regarding claim 20, as discussed above, Breckenridge in view of Kanda teaches the system of claim 19.
Although Breckenridge substantially discloses the claimed invention, Breckenridge is not relied on for explicitly disclosing wherein the prediction server is further to generate a submodular function based on the stored first results and select the next algorithm using the submodular function. 
In the same field, analogous art Kanda teaches wherein the prediction server is further to generate a submodular function based on the stored first results and select the next algorithm using the submodular function (see, e.g., page 3, col. 2 and page 8, col. 1, “candidate algorithms are applied to the selected problem instances and their performance is estimated … applying ML [machine learning] techniques on the meta-data gathered in the first phase. The meta-model obtained can later be used to predict the relative performance of the candidate algorithms on a new instance and to recommend the most promising algorithm”, “compare multiple algorithms on multiple datasets by using the Friedman test, with a corresponding post-hoc test” [i.e., generate submodular function based on stored first results of applying ML technique/algorithm to the input meta-data/dataset]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Breckenridge to incorporate the teachings of Kanda to provide a technique for training a learning model in order to 

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, is considered pertinent to applicant's disclosure.
For example, Liu et al. (U.S. Patent Application Pub. No. 2017/0193392 A1, hereinafter “Liu”) discloses that computer models are validated to determine which computer model performs the best according to one or more performance metrics (i.e., identifying an optimum model/algorithm that is closer to fulfilling a predetermined criteria/performance metrics than other algorithms) (see, e.g., paragraphs 19 and 41). Liu was filed on December 31, 2015, and this date is before the effective filing date of this application, i.e., April 5, 2016. Therefore, Liu constitutes prior art under 35 U.S.C. 102(a)(2).
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s)  line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 



/R.K.B./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125